Citation Nr: 1137830	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-38 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1987 to October 1995 and from January 2003 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2009, the appellant testified at videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing was accepted in lieu of an in-person hearing.  38 C.F.R. § 20.700(e).  A transcript of the hearing is associated with the claims file.  At the time of the hearing, the VLJ afforded the appellant an additional 30 days to submit evidence; however, no additional evidence was subsequently received.

In December 2009, the Board remanded this case for additional development.

In February 2010, additional evidence was received by the RO unaccompanied by a waiver of consideration by the RO.  It is referred to the RO for consideration and action as appropriate.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant seeks service connection for sleep apnea, diabetes mellitus, and hypertension.

A private medical opinion dated August 2007 from J.I., MD, reflects that the appellant's military medical records had been reviewed, these records showed that he had sustained injury from being struck by a car, and this incident exacerbated back pain requiring surgery to address.  The physician opined that the appellant, as a result of this back injury and subsequent decreased exercise and general activity, gained significant weight-from 190 pound in 1988 to 230 by January 1995.  According to J.I., his blood pressure gradually rose to a degree requiring medication, he developed diabetes mellitus 2, and he developed obstructive sleep apnea.  She noted that the relationship among these disease states is now well-recognized in the literature, and she concluded that, it is reasonable to deduce that these disease states resulted directly from his weight gain, which resulted directly from the service-connected back injury.

Report of VA examination dated January 2008 reflects that the appellant's sleep apnea, hypertension, and diabetes "are not all related to his lumbar spine dis[c] problems.  Lumbar spine dis[c] disease does not cause sleep apnea, hypertension, or diabetes."

In December 2009, the Board remanded the case for a VA medical opinion as to the etiology of the claimed sleep apnea, diabetes mellitus, and hypertension based on a review of the evidence of record, to include whether the claimed disorders were etiologically related to service or service-connected disability-a complete rationale for the opinion was requested.  The Board noted that the private medical opinion was not well explained, particularly with respect to other potential causes of excess body weight, such as poor dietary control, medications, etc.  The Board further noted that the January 2008 VA medical opinion was conclusory-it included no reasoning or rationale.

A VA medical opinion dated January 2010 reflects "c-file reviewed."  The physician's assistance (PA) opined that "There is no evidence that his diabetes, hypertension, and sleep apnea was related to military or proximately due to or the result of any SC [service connected] disabilities."  The PA acknowledged the August 2007 favorable medical opinion.  The PA stated that:

There are many, many people who have had back surgeries and gained weight.  This is a choice the Veteran made to gain weight and apparently did not control.  Just because he became overweight doesn't [sic] mean he developed OSA, diabetes and hypertension.  It is less likely than not that his diabetes, hypertension and OSA is related to the military or proximately due to or the result of any SC disabilities.

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).
Here, the January 2010 VA medical opinion is bereft of any analysis and again consists of conclusory statements.  The PA does not reference any evidence in the record or literature to support the medical opinion.  The relevance of the PA's statement that many people gain weight who have had back surgery is unclear.  The PA does not address simply whether the appellant gained weight due to his back disability and, if yes, whether the claimed disabilities are due to weight gain or other causes.

Also, in December 2009, the Board requested a VA medical opinion as to the etiology of the claimed disorders.  However, the January 2010 VA medical opinion dismisses a nexus between the claimed disorders and service, and neglects to provide any discussion of the etiology of the claimed disorders.

It is noted that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The January 2010 VA medical opinion should be returned to the medical professional for a complete rationale for the opinion that sleep apnea, diabetes mellitus, and hypertension are less likely than not related to service, or service-connected disability.

Also, he/she should provide a medical opinion as to the etiology of the appellant's claimed sleep apnea, diabetes mellitus, and hypertension based on a review of the evidence of record.

Also, he/she should provide an opinion on whether the appellant's weight gain is due to service-connected back disability; and, if yes, whether any of the disorders claimed (sleep apnea, diabetes mellitus, and hypertension) is/are proximately due to weight gain.

A complete rational for all opinions must be provided.  The claim file should be available for review.

2. After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


